 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    MONSTER ENERGY COMPANY,                  Case No.: ED CV 17-548-CBM-RAOx
12           Plaintiff,
      v.                                       JUDGMENT [JS-6]
13
      INTEGRATED SUPPLY NETWORK,
14    LLC,
15           Defendant.
16
17         Consistent with the jury’s verdict (Dkt. Nos. 446, 455), and the Court’s
18   Order re: Defendant’s Rule 50(a) Motion for Judgment as a Matter of Law, Rule
19   50(b) Renewed Motion for Judgment as a Matter of Law, or Alternative Rule 59
20   Motion for Remittitur of Damages, or a New Trial; and Plaintiff’s Motion For a
21   New Trial on Damages and Willfulness, and a Conditional New Trial on its Rights
22   in the Unregistered Mark “Monster” (Dkt. No. 539), judgment is entered in favor
23   of Plaintiff Monster Energy Company, and against Defendant Integrated Supply
24   Network, LLC, in the amount of $1.00 in nominal damages and $5,000,000 in
25   punitive damages.
26
27   DATED: July 2, 2019.
                                           CONSUELO B. MARSHALL
28                                         UNITED STATES DISTRICT JUDGE
                                               1
